UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6883


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LINWOOD BRUCE CAMERON, II,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:01-cr-00372-JAB-1)


Submitted:    October 16, 2009              Decided:   November 4, 2009


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linwood Bruce Cameron, II, Appellant Pro Se. Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linwood   Bruce    Cameron,    II,   appeals        the     district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find   no   reversible    error.      Accordingly,     we    affirm     for   the

reasons stated by the district court.            See United States v.

Cameron, No. 1:01-cr-00372-JAB-1 (M.D.N.C. Apr. 21, 2009).                     We

dispense    with   oral    argument    because   the        facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2